Exhibit 10.3

VIRGIN MEDIA INC.

RESTRICTED STOCK AGREEMENT

RESTRICTED STOCK AGREEMENT, dated as of April 11, 2007, between Virgin Media
Inc., a Delaware corporation (the “Company”), and Stephen A. Burch
(the ”Executive”).

WHEREAS, the Executive and the Company are parties to an Employment Agreement,
dated as of December 15, 2005, which contemplates that the Executive would be
granted (among other grants) 125,000 shares of common stock, par value $0.01 per
share, of the Company (the “Common Stock”) in each of 2006, 2007 and 2008; and

WHEREAS, the Company and the Executive now wish to evidence a grant of 125,000
shares of Common Stock (the “Restricted Stock”) pursuant to the Virgin Media
Inc. 2006 Stock Incentive Plan (the “Plan”).

NOW, THEREFORE, the parties hereto agree as follows:

1.                                       Grant of Restricted Stock.

The Company hereby grants to the Executive, and the Executive hereby accepts
from the Company, 125,000 shares of Restricted Stock on the terms and conditions
set forth in this Agreement.  This Agreement is also subject to the terms and
conditions set forth in the Plan.  Capitalized terms used but not defined herein
shall have the meanings set forth in the Plan.

2.                                       Rights of Executive.

Except as otherwise provided in this Agreement, the Executive shall be entitled,
at all times on and after the date that the shares of Restricted Stock are
issued, to exercise all the rights of a stockholder with respect to the shares
of Restricted Stock (whether or not the Transfer Restrictions thereon shall have
lapsed), including the right to vote the shares of Restricted Stock and the
right, subject to Section 6 hereof, to receive dividends thereon. 
Notwithstanding the foregoing, prior to the Lapse Date (as defined below), the
Executive shall not be entitled to transfer, sell, pledge, hypothecate, assign,
or otherwise dispose of or encumber, the shares of Restricted Stock
(collectively, the “Transfer Restrictions”).  The Executive hereby acknowledges
that the Company may set policies from time to time on minimum stock holdings of
its key executives and such policies, as in effect from time to time, may
restrict transfers of vested shares by the Executive.  The Executive agrees to
comply with these policies and the Company’s insider trading policy as in effect
from time to time.

3.             Vesting and Lapse of Transfer Restrictions.

3.1                              The Transfer Restrictions on the shares of
Restricted Stock shall lapse and the Restricted Stock shall vest not later than
April 30, 2010 subject to achievement of the on-target performance goals under
the Company’s Long Term Incentive Plan for the period beginning on January 1,
2007 and ending on December 31, 2009 (the “2007 LTIP”), and so long as the
Executive has remained continuously employed by the Company from the date of
commencement of his employment through December 31, 2009; provided, however, if
less than 100% of the on-target threshold is achieved under the Company’s 2007
LTIP, none of the shares of Restricted Stock shall vest unless otherwise
determined by the Compensation Committee (the “Committee”).


--------------------------------------------------------------------------------


 

 

Such lapsing and vesting shall occur on the date in the 2010 fiscal year on
which the Committee makes the determination as to whether such performance
conditions have been met in respect of such performance period.  The Committee
shall meet to make such determination promptly after the completion by the
Company of the financial reports or other information necessary to make such
determination but in no event later than April 30, 2010.  If such performance
goals are not met, the Executive shall forfeit the Restricted Stock, and such
shares of Restricted Stock shall cease to be outstanding and the Executive shall
have no rights with respect thereto.

 

 

 

 

 

The foregoing date on which restrictions on the shares of Restricted Stock are
scheduled to lapse and such shares of Restricted Stock are scheduled to vest is
referred to in this Agreement as the “Lapse Date.”

 

 

 

 

3.2

Upon the occurrence of an Acceleration Event, if the Restricted Stock is then
outstanding, the restrictions on the shares of Restricted Stock will lapse and
the Restricted Stock will automatically vest.

 

 

 

4.

Escrow and Delivery of Shares.

 

 

 

 

4.1

Certificates representing the shares of Restricted Stock shall be issued and
held by the Company in escrow and shall remain in the custody of the Company
until their delivery to the Executive or the Executive’s estate as set forth in
Section 4.2 hereof, subject to the Executive’s delivery of any documents which
the Company in its discretion may require as a condition to the issuance of
shares and the delivery of shares to the Executive or the Executive’s estate.

 

 

 

 

4.2

Certificates representing those shares of Restricted Stock in respect of which
the Transfer Restrictions have lapsed pursuant to Section 3 hereof shall be
delivered to the Executive as soon as practicable following the Lapse Date,
provided that the Executive has satisfied all Withholding Tax requirements with
respect to the Restricted Stock.

 

 

 

 

4.3

The Executive may receive, hold, sell, or otherwise dispose of those shares
delivered to the Executive pursuant to Section 4.2 free and clear of the
Transfer Restrictions, but subject to compliance with all federal and state
securities laws.

 

 

 

 

4.4

Prior to the Lapse Date, each stock certificate evidencing shares of Restricted
Stock shall bear a legend in substantially the following form:

 

 

 

 

 

“This certificate and the shares of stock represented hereby are subject to the
terms and conditions (including forfeiture, restrictions against transfer and
rights of repurchase, if applicable) contained in the Restricted Stock Agreement
(the “Agreement”) between the registered owner of the shares represented hereby
and Virgin Media Inc Release from such terms and conditions shall be made only
in accordance with the provisions of the Agreement, a copy of which is on file
in the office of the Secretary of Virgin Media Inc.”.

 

 

 

 

4.5

As soon as practicable following the Lapse Date, the Company shall issue new
certificates in respect of the shares that have vested as of the Lapse Date
which shall not bear the legend set forth in Section 4.4, which certificates
shall be delivered in accordance with Section 4.2 hereof.

 

2


--------------------------------------------------------------------------------


5.                                       Effect of Termination of Employment for
any Reason.

Upon termination of the Executive’s employment with the Company and its
Affiliates, if applicable, for any reason, the Executive shall forfeit the
shares of Restricted Stock which are then subject to the Transfer Restrictions,
and, from and after such forfeiture, such shares of Restricted Stock shall cease
to be outstanding and the Executive shall have no rights with respect thereto;
provided, that, if the Executive’s employment shall terminate after the end of
the performance period and prior to the date of the determination as to whether
the performance conditions applicable to such performance period have been met,
the shares of Restricted Stock subject to vesting in respect of such performance
period shall remain outstanding following the termination of the Executive’s
employment and shall vest or be forfeited when such determination is made, in
either case based on such determination.

6.                                       Voting and Dividend Rights.

All dividends declared and paid by the Company on shares of Restricted Stock
shall be deferred until the lapsing of the Transfer Restrictions pursuant to
Section 3 hereof (and shall be subject to forfeiture upon forfeiture of the
shares of Restricted Stock as to which such deferred dividends relate).  The
deferred dividends shall be held by the Company for the account of the
Executive.  Upon the Lapse Date, the dividends allocable to the shares of
Restricted Stock as to which the Transfer Restrictions have lapsed shall be paid
to the Executive (without interest).  The Company may require that any cash
dividends received be invested in additional Restricted Stock which shall be
subject to the same conditions and restrictions as the Restricted Stock granted
under this Agreement.

7.                                       No Right to Continued Employment.

Nothing in this Agreement shall be interpreted or construed to confer upon the
Executive any right with respect to continuance of employment by the Company or
any of its Affiliates, nor shall this Agreement interfere in any way with the
right of the Company or any such Affiliate to terminate the Executive’s
employment at any time.

8.                                       Withholding of Taxes.

The Executive shall pay to the Company, or the Company and the Executive shall
agree on such other arrangements necessary for the Executive to pay, the
applicable federal, state and local income taxes required by law to be withheld
(the “Withholding Taxes”), if any, upon the vesting and delivery of the shares. 
The Company shall have the right to deduct from any payment of cash to the
Executive an amount equal to the Withholding Taxes in satisfaction of the
Executive’s obligation to pay Withholding Taxes.

9.                                       Modification of Agreement.

This Agreement may be modified, amended, suspended or terminated, and any terms
or conditions may be waived, but only by a written instrument executed by the
parties hereto.

3


--------------------------------------------------------------------------------


10.                                 Severability.

Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force and effect in accordance with their terms.

11.                                 Governing Law.

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of New York without giving effect to
the conflicts of laws principles thereof which might result in the application
of the laws of any other jurisdiction.

12.                                 Successors in Interest; Transfer.

This Agreement shall inure to the benefit of and be binding upon any successor
to the Company.  This Agreement shall inure to the benefit of the Executive’s
heirs, executors, administrators and successors.  All obligations imposed upon
the Executive and all rights granted to the Company under this Agreement shall
be binding upon the Executive’s heirs, executors, administrators and
successors.  This Agreement is not assignable by the Executive.

[The remainder of this page is intentionally blank.]

4


--------------------------------------------------------------------------------


 

VIRGIN MEDIA INC.

 

 

 

 

 

By:

 /s/ Bryan H. Hall

 

 

Name:

Bryan H. Hall

 

Title:

Secretary and General Counsel

 

 

 

 

 

 

ACCEPTED AND AGREED

 

 

 

 

 

By:

 /s/ Stephen A. Burch

 

Name:

Stephen A. Burch

 

 

5


--------------------------------------------------------------------------------